Ellett, J.,
delivered the opinion of the court.
In this case it appears, from the testimony of complainant himself, that on the 9th of February, 1865, he purchased the plantation of the defendant, situate in Holmes county, about fifty or sixty miles from Jackson, and four hundred bushels of corn. At the same time defendant offered to sell him all the cotton on the place, estimated by him at about thirty bales, ten of which, according to the estimate, were in the lint, and twenty in the seed. Complainant, thinking the cotton a bad investment, declined to purchase it. Finding afterwards that he could make an advantageous use of it, he returned to defendant’s house on the 17th day of March, and purchased it. He states the transaction in these words: “ I purchased his (defendant’s) cotton at one dollar per pound, payable in Confederate money. I did not have the money with me at the time to pay for the cotton, and so informed Col. Frazer. He said that was perfectly immaterial; that we could not weigh the cotton just then, and he did not expect to use the money immediately.”
This agreement was not good or valid to bind either party; the property not having been received in whole or in part by the "buyer, the purchase-money not having been paid or secured, and no note or memorandum in writing of the bargain having been made and signed by either of them. While the matter remained in this situation, both parties were at liberty to retract, and if the cotton had been destroyed, the loss would unquestionably have fallen upon the defendant.
On the 27th of March, the defendant proposed to complainant to allow him to retain one bale of the lot, and that complainant should take the residue without weighing, as being twenty-seven bales of four hundred pounds each, and pay for it at the *515rate of one dollar a pound, to wbicb proposition complainant acceded, but it was waived on account of bis not having money enough with him to make the payment.
On the 14th of April, complainant received the information of the surrender of General Lee, and on the next morning the fact was announced in the paper published in the city of Jackson, where complainant resided. On that day he dispatched a special messenger on horseback to the defendant, thereby anticipating the arrival of the railroad train, bearing this news, in the vicinity where defendant resided, and proposed, in writing, to accept the offer made on the 27th of March, and to take the cotton at twenty-seven bales of four hundred pounds each, after deducting one bale for the use of the defendant. The agent who bore this proposition, and the Confederate money to carry it out, on being asked by defendant if there was any news, replied that he had no news, but that there were some rumors of no interest. The defendant, in ignorance of the fact that anything had oceiu’red to depreciate the value of Confederate money, accepted the payment, and made a written transfer of the cotton. The question is, whether a court of equity will lend its aid to enforce the specific performance of this contract.
It is unnecessary to decide whether in a court of law this contract would be held void on account of false representations, or fraudulent concealment, by the complainant. That question is not before this court. The specific performance of contracts in equity is not a matter of right, but of sound legal discretion, and it will never be decreed unless the contract is just and fair in all its parts. Hard and unconscionable bargains will not be enforced, nor will relief be given in any cases where such a decree would be inequitable under all the circumstances.
In the present case, the verbal contract of sale was entered into with reference to the then value of Confederate money. At the time when the final sale was made, the complainant was in possession of facts that had then very greatly impaired the value of this money, if they had not already rendered it utterly worthless. Instead of communicating these facts to the defendant, *516complainant, in Ms letter, wholly abstained from any allusion to them, and put his anxiety to close the purchase on wholly different grounds. Had the defendant been aware of the facts that were within the knowledge of complainant, it is not at all supposable that he would have entered into the contract. The consideration paid for the cotton was grossly inadequate, and the circumstances disclose a case not at all entitled to the consideration of a court of equity. The failure to notify a disaffirmance of the contract, and to return the money at an earlier day, is sufficiently explained.
Without any reference to other important questions presented by the record, and regarding the case in the strongest and most favorable light for the complainant, we think the decree of the court below, dismissing the petition, was correct, and ought to be affirmed.